The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 5/16/22 has been entered. Claims 1, 4 – 7, 9, 11, 12, and 15 have been amended and claim 21 cancelled. Claims 1 – 20 are pending.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Janyce Mitchell (Reg. No. 40,095) on 5/31/22.
The application has been amended as follows:
In the specification:
[0045] is replaced with the following:
The first and second optical waveguides 11 and 12 may cross each other, e.g. at 90° angle, at an intersection formed by a crossing 25 in the second bend section 22, which enables  the first and second optical waveguides 11 and 12 to enter appropriate sections between the electrodes 17-19, which have become coplanar again in the second straight section, so that correct electro-optical phase shift may be accumulated on both the first and second waveguides 11 and 12 of the Mach-Zehnder modulator 1 after the first and second waveguides 11 and 12 reverse direction. The waveguide crossing 25 may be designed to have <0.1 dB insertion loss and <  50 dB of cross talk between the first and second optical waveguides 11 and 12 of the modulator 1. With reference to Figure 4, the crossing 25 may comprise expanding sections 26 for expanding the modes of the input sub-beams from the first and second optical waveguides 11 and 12, and tapering sections 27 for narrowing the mode of the input sub-beams re-entering the first and second waveguides 11 and 12.  Ideally, the expansion and corresponding tapering is on the order of 2x to 4x, ideally 3x. The crossing 25 also includes intersecting wider straight sections 28 after the expanding sections 26 and before the tapering sections 27, whereby the first and second optical waveguides 11 and 12 are perpendicular when they cross.  The straight sections 28 for the first optical waveguide 11, i.e. a first crossing length, may be longer or shorter, e.g. 1.2x to 4x, than for the second optical waveguide 12, i.e. a second crossing length.  The width of the expanding sections 26 and the tapering sections 27, the lengths of the expanding sections 26 and the tapering sections 27, and the length of the first and second crossing lengths may be changed to minimize insertion loss as well as minimize cross talk between the first and second optical waveguides 11 and 12.

In the claims:
1.         An electro-optic device comprising:
a first waveguide comprising a first straight waveguide section, a first bend waveguide section, and a second straight waveguide section configured to propagate a first optical signal at an optical signal velocity; 
a second waveguide comprising a third straight waveguide section, a second bend waveguide section, and a fourth straight waveguide section configured to propagate the second optical signal at the optical signal velocity, at least one of the first waveguide and the second waveguide including lithium niobate and being a ridge waveguide; and
a first electrode structure comprising a first hot electrode, a first ground electrode, and a second ground electrode, parallel each with one another, the first hot electrode comprising a first straight hot electrode section, a first bend hot electrode section, and a second straight hot electrode section, the first ground electrode comprising a first straight ground electrode section, a first bend ground electrode section, and a second straight ground electrode section, the first straight ground electrode section parallel to and spaced apart from the second straight ground electrode section forming a gap devoid of electrodes, the second ground electrode comprising a third straight ground electrode section, a second bend ground electrode section, and a fourth straight ground electrode section;
wherein the first bend waveguide section comprises a first length, and the first bend hot electrode section comprises a second length, creating a difference in length, whereby the difference in length compensates for a mismatch between the first hot electrode and the first waveguide; and
wherein the first waveguide and the second waveguide cross at an intersection, the first waveguide and the second waveguide being configured such that an insertion loss for the intersection is less than 0.1 dB and a crosstalk between the first waveguide and the second waveguide for the intersection is less than negative fifty dB.


Reasons for Allowance
Claim 1 is allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an electro-optic device (modulator) of the Kissa – Zhou – Sugiyama combination.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and/or provide a motivation for an electro-optic device (modulator) having the recited features and, in particular, comprising two waveguides, each waveguide being a ridge waveguide in lithium niobate and having a bend section, and two electrode structures for electro-optically modulating the two waveguides, each electrode structure having a bend section, wherein the bent sections of the waveguide and the electrodes are mutually configured to compensate for a phase mismatch between electrical signals and optical signals, and wherein the two waveguides cross at an intersection and are configured such that an insertion loss for the intersection is less than 0.1 dB and a crosstalk between the two waveguides for the intersection is less than  50 dB. The instant application discloses a crossing of waveguides (Fig. 4A) etched in lithium niobate (para. 0043) and exhibiting such record-setting performance and details structural particulars of the crossing design (para. 0045; claims 9 and 10). 
On the contrary, the Kissa – Zhou – Sugiyama combination, while considering a waveguide crossing in lithium niobate (Figs. 4 and 6; para. 0013 of Kissa), provides no particulars of the crossing, let alone an optimized design thereof. In this regard, it is noted that, while waveguide crossings with ultra-low crosstalk are known in silicon (e.g., the references by Wu and Sanchis which are cited below as pertinent art), lithium niobate presents a unique set of challenges, compared to silicon, in that the former is much harder to etch into a smooth-surface ridge profile with minimized scattering (which would otherwise deteriorats both optical loss and crosstalk). Furthermore, it would not be clear to a person of ordinary skill in the art as to whether a low-crosstalk crossing can be achieved in the presence of intrinsic depolarization scattering in lithium niobate (described in the NPL reference by Bristow), even in Z-cut lithium niobate in Fig. 5 wherein the vector of optical polarization does not undergo a rotation between crystal axes as light propagates along the waveguide bend. 
Claims 2 – 20 are allowed by virtue of dependency on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0327751 A1
“Highly efficient crossing structure for silicon-on-insulator waveguides” by Sanchis et al, OPTICS LETTERS / Vol. 34, No. 18, pp. 2760 – 2762, 2009.
“Depolarization of Single Mode Channel Waveguides on Lithium Niobate” by Bristow et al, SPIE 0835, pp. 233 – 237, 1987.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on Mon - Thur  9 am - 6 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896